Citation Nr: 1101660	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-27 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a mouth 
injury.

2.  Entitlement to service connection for residuals of a leg 
injury.

3.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for residuals of 
injuries to the mouth and leg are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Hypertension was not manifest in service or within one year after 
discharge; hypertension is not related to PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2004 discussed the evidence necessary 
to support a claim of entitlement to service connection.  The 
Veteran was asked to identify or submit evidence supportive of 
his claim.  The evidence of record was listed and the Veteran was 
told how VA would further assist him in obtaining relevant 
evidence.  The Veteran was also asked to provide release 
authorizations for previously identified providers.

Letters dated in May 2008 and October 2008 provided similar 
information, but also discussed the manner in which VA determines 
disability ratings and effective dates.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and associated 
with the record.  A VA hypertension examination was carried out, 
and the Board finds that it was adequate in that it was conducted 
by a neutral, skilled provider who reviewed the record, 
interviewed the Veteran, and performed an appropriate physical 
examination prior to providing his conclusions.  The Veteran has 
not identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing regulations.

In this regard, the Board recognizes that the VA examination was 
intended to clarify the relationship between his hypertension and 
his service-connected PTSD, and that no opinion was offered as to 
the possibility of a relationship between the claimed disability 
and service, including exposure to herbicides therein.  
Therefore, the Board has considered whether or not further 
clarification through subsequent VA examination or another 
opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (holding that, once VA has provided a claimant with an 
examination, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.)  
However, in this instance, there is no credible evidence of 
hypertension in service or for many years thereafter, and there 
is no competent medical opinion of record asserting a link 
between the hypertension and his military service, to include 
exposure to herbicides therein.  Therefore, the Board finds that 
the criteria for obtaining a medical opinion or examination on 
the issue of direct service connection are not met, and that a 
remand for another examination or opinion is not necessary.  See 
Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the 
Board is not obligated to investigate all possible theories of 
entitlement, but rather, only as to those theories for which the 
evidence is sufficient to reach the low threshold necessary to 
trigger the duty to assist as contemplated by McLendon.)

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that combat has been 
conceded by the RO.  However, he has not contended that his 
claimed hypertension is the result of combat.  Thus, he is not 
entitled to application of the combat provisions of 38 U.S.C.A. § 
1154(b) (West 2002) with respect to this issue.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  Here, 
the Veteran has verified service in Vietnam during the applicable 
period.

A veteran is entitled to a presumption of service connection if 
he is diagnosed as having certain enumerated diseases associated 
with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) 
(2010).  Effective August 31, 2010, VA amended 38 C.F.R. 
§ 3.309(e) to add ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina) to the list of 
diseases associated with exposure to certain herbicide agents. 

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability. 38 C.F.R. § 3.310 (2009).  This includes 
disability made chronically worse by service- connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).   The Board 
notes that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amounts to 
a substantive change in the regulation.  For this reason, and 
because the Veteran's claims were filed before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which is more favorable to 
the claimant.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to hypertension.  On 
pre-induction examination in October 1968 the Veteran denied high 
or low blood pressure.  His blood pressure was 136/76, and no 
abnormality of his heart was identified.  On discharge 
examination in October 1970, the Veteran endorsed high or low 
blood pressure (notably, the Veteran completed three Standard 
Forms 89, Report of Medical History; two forms indicate "yes" 
for high or low blood pressure, the third was corrected to 
reflect "no", and includes the Veteran's initials).  The 
examiner, on all three forms, noted the Veteran's report of 
periodic chest pain and palpitation, but made no comment 
regarding high or low blood pressure.  Clinical examination 
revealed normal heart, and the Veteran's blood pressure was 
122/86.  He was found to be qualified for separation.

In his August 2004 claim, the Veteran reported that his high 
blood pressure started in January 1996.  Records from M.M.T., 
M.D. show findings of hypertension as early as February 1997.  VA 
treatment records also show current hypertension.

In June 2008 the Veteran stated that he was told he had high 
blood pressure at his induction physical, and that he was held 
over and it was checked again.  

On VA examination in December 2008, the Veteran's history was 
reviewed.  He stated that onset of his hypertension was in 1973 
or 1974, and that he was diagnosed by a Dr. Z.  The Veteran also 
reported that he had been hospitalized in July 1996 following his 
father's death, and that his blood pressure at that time was 
225/125.  The examiner noted that there was no record available.  
Following physical examination, the examiner opined that the 
Veteran's essential hypertension was not the result of, secondary 
to, or aggravated by his service-connected PTSD.  He noted that 
PSTD was not the same as acute stress in coronary artery disease 
and that each was a separate diagnosis and diagnostic code.  He 
indicated that from the medical records in the claims file and 
the VA computer records the Veteran did not demonstrate the 
primary and only cardiovascular physiologic effect of PTSD, 
persistent tachycardia.  He noted that based on the listing of 
the Veteran's vital signs, he had not demonstrated sustained 
tachycardia, which was the only scientifically accepted 
cardiovascular physiologic effect demonstrated to be present in 
patients with PTSD.  He provided numerous references as the basis 
for his conclusion, to include one collection of data indicating 
that the traumatic experience of combat was shown generally to 
make only a small contribution to the report of current physical 
health problems in veterans of the Vietnam Era.  

Having carefully reviewed the record, the Board has determined 
that service connection is not warranted for hypertension.  While 
the evidence reveals that the Veteran currently suffers from 
hypertension, the competent, probative evidence of record does 
not etiologically link this disability to his service or any 
incident therein.  Service treatment records are silent regarding 
any clinical findings of hypertension during service.  Further, 
there is no credible lay or medical evidence of a continuity of 
symptomatology since service in the instant case.  In this 
regard, the Board observes that the Veteran has reported that he 
was told of high blood pressure at service induction; however, 
the report of his physical examination is negative for any heart 
defect or clinical hypertension.  While the Veteran has asserted 
that Dr. Z. assessed hypertension as early as 1973, an attempt at 
obtaining records from that provider was unsuccessful, and the 
Veteran himself has stated that he did not accept medical 
treatment for hypertension until approximately 1996.  

In this regard, in determining that service connection is not 
warranted on a direct basis, the Board has also considered the 
decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. 
Cir. 2006), wherein the United States Court of Appeals for the 
Federal Circuit determined that the Board erred by finding that a 
claimant's report of in-service symptoms lacked credibility 
solely because there was no objective medical evidence 
corroborating those symptoms at the time.  However, the Board 
believes the instant case is clearly distinguishable, as the 
Board does not rely solely upon a general absence of any 
reference to the claimed hypertension during service.  Rather, it 
relies on the fact that, although the Veteran reported high or 
low blood pressure on two of three forms at separation, the third 
form is clearly corrected and initialed by the Veteran.  
Moreover, the examining provider at that time made no comment 
with respect to hypertension, and the examination was negative.  
In addition, the Veteran's 2004 claim form indicates that his 
hypertension began in 1996, which is counter to his subsequent 
report of earlier onset.  Significantly, the record supports the 
onset of treatment for hypertension in early 1997, and not during 
the 1970s as recently reported by the Veteran.  Given the 
inconsistency in the Veteran's reports and the objective record 
which places onset of hypertension in the 1990s, the Board must 
find the more recent assertions made by the Veteran of having 
experienced high blood pressure or hypertension in service and 
directly thereafter, and of having experienced a continuity of 
symptomatology thereafter are not credible.  As such, the Board 
finds that the evidence preponderates against service connection 
on a direct basis.  
 
Finally, the Board observes that the revised regulation also adds 
Note 3 at the end of § 3.309 which reads as follows:  "For 
purposes of this section, the term ischemic heart disease does 
not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of Ischemic heart disease."  As 
such, hypertension is not a disability for which service 
connection may be granted on a presumptive basis as the result of 
exposure to herbicides.  Accordingly, service connection must 
also be denied on a presumptive basis.

For purposes of establishing secondary service connection, there 
is post-service medical evidence of PTSD for which the Veteran is 
in receipt of service connection.  However, despite his 
contentions, the Veteran has neither produced nor identified 
evidence showing that his service-connected PTSD either caused or 
aggravated the claimed hypertension.  On the other hand, a VA 
examiner has concluded that the claimed hypertension is not 
related to the service-connected PTSD.  As discussed above, the 
VA examiner provided a reasoned opinion, based on complete review 
of the record, interview, review of pertinent literature, and 
examination.  In assigning high probative value to this opinion, 
the Board notes that the examiner had the claims file for review, 
specifically discussed evidence contained in the claims file, 
obtained a history from the Veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that he 
misstated any relevant fact.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.  Absent 
competent evidence showing that hypertension is related to the 
Veteran's diabetes mellitus, service connection on a secondary 
basis must be denied.

The Board has considered the Veteran's statements concerning the 
etiology of this claimed disability.  The Veteran is certainly 
competent to report the onset of symptoms and the circumstances 
surrounding such.  However, the Board finds that the Veteran is 
not competent to state whether hypertension is related either to 
service or to his service-connected PTSD.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board finds 
that the etiology of this claimed disability is far too complex a 
medical question to lend itself to the opinion of a layperson.  

In light of the above discussion, the Board must conclude that 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hypertension, and there 
is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).	


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran maintains that he sustained injuries to his leg and 
mouth during service, and that those injuries have disabling 
residuals.  As noted previously, combat service has been 
conceded.  For injuries alleged to have been incurred in combat, 
the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed 
evidentiary standard of proof to determine service connection.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This provision 
does not establish a presumption of service connection; rather, 
it eases a combat Veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Id. at 392.

In his August 2004 claim the Veteran asserted that he had been 
treated for a mouth injury by the battalion surgeon in November 
1969, and for a leg injury by the battalion surgeon in January 
1970.  

In May 2006 the Veteran submitted a photograph which shows a 
bandage on his right lower leg.  An accompanying statement 
indicates that the Veteran has pain and discomfort from the leg 
injury.  The statement also indicates that the claimed mouth 
injury occurred when a helicopter was used to move a 155 cannon.  
The Veteran noted that the wind force blew something into his lip 
and that the injury became infected.  He indicated that he could 
not shave his lip.  

In June 2008 the Veteran stated that he had scars from his 
claimed leg injury and that he walked with a limp.  He also noted 
that he had worn a mustache for years to cover the scars from his 
mouth injury.

Here, the Board notes that the claimed injuries are consistent 
with those which might occur during combat, and that the Veteran 
is competent to report that he has symptoms referable to his 
mouth and leg.  

There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the 
Court held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Id. at 81.  In Duenas, the 
Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent 
or recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active military 
service.  In this case, there is evidence of current disability 
and evidence establishing events in service, and an indication 
that the current claimed disabilities are related to the in-
service events.  The question that remains is whether the Veteran 
has disabilities of the mouth or leg that are related to the 
reported injuries.  Accordingly, the Board finds that a VA 
examination is appropriate.

In light of the above discussion, additional development of the 
record is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
the claimed mouth and leg disabilities.  
The claims folder should be forwarded to 
the examiner for review, and the examiner 
should be directed to elicit a complete 
history from the Veteran, the pertinent 
details of which should be recited in the 
examination report.  The examiner should 
also be advised that the Board has 
accepted the Veteran's report of incidents 
involving his mouth and leg in service.

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should identify all currently 
present disabilities of the mouth and 
legs.  With respect to all currently 
present diagnoses, the examiner must 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
current disability is related to any 
disease or injury in service. 

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report, to include 
reference to pertinent evidence where 
appropriate.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

3.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


